Exhibit 10.1

 

FIRST AMENDMENT TO LEASE

Lessor: The Castine Group

Lessee: Viveve, Inc.

Premises: 150-154 Commercial Street, Sunnyvale, CA

 

 

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into this 15th day
of January, 2015 between The Castine Group, a California corporation (“Lessor”)
and Viveve, Inc., a Delaware corporation (“Lessee”), in connection with that
certain Standard Industrial/Commercial Multi-Lessee Lease – Gross (the “Lease”)
dated, for reference purposes, January 25, 2012 for the above described
Premises. In the event of any inconsistency between the terms of the Lease and
the terms of this Amendment, the terms of this Amendment shall control.

 

1.     Defined Terms. All terms capitalized herein shall have the same meanings
ascribed to them in the Lease, unless otherwise defined herein.

 

2.     Term. The Term of the Lease is hereby extended, effective March 1, 2015,
and shall expire on March 31, 2017 (the “Extended Term”). While this Amendment
is effective and binding upon execution and delivery, the terms set forth in
this Amendment shall apply commencing on March 1, 2015.

 

3.     Base Year. Paragraph 4.2 is amended by changing the “Base Year” to
calendar year 2015

 

4.     Base Rent for Extended Term. Base Rent shall be fixed and adjusted
pursuant to the following schedule:

 

 March 1-31, 2015:

 Rent is abated

 April 1, 2015 – March 31, 2016:

 $18,665.00 per month

 April 1, 2016 – March 31, 2017: 

 $19,225.00 per month

 

5.     Lessee Improvements. Lessee has expressed preliminary interest in the
Tenant improvements set forth below. Lessee shall deliver to Lessor, not later
than January 31, 2015 (a) written itemization of which of the listed Tenant
Improvements Lessor shall undertake on Lessee’s behalf, together with (b) fifty
percent (50%) the cost of such Tenant Improvements, as set forth below:

 

 a.

 Replace ten (10) existing 4’ linear light fixtures in private offices -
$6,300.00

 b.

 Replace two (2) existing 8’ linear light fixtures in private offices -
$2,100.00

 c. 

 Install four (4) duplex electrical outlets in open space of 156 Commercial -
$550.00

 d. 

 Install window blinds - $1,600.00

 e. 

 Mailbox - $500.00

 f. 

 Soap dispensers (portable soap dispenser to be provided by Lessee)

 

Lessor shall install the improvements upon receipt of Lessee’s designation and
its payment of 50% of the costs therefor. The remaining 50% of the cost shall be
paid by Lessee to Lessor within ten (10) days after Substantial Completion of
the improvements.

 

 
 

--------------------------------------------------------------------------------

 

 

6.     Additional Alterations. Lessee may request that Lessor provide undertake
additional Alterations during the Extended Term, which Lessor may approve or
deny in its sole discretion. If Lessor approves the requested Alterations,
Lessor shall obtain bids for the completion of such Alterations. Lessee shall
pay the cost of such Alterations to Lessor, fifty (50%) percent prior to
Lessor’s commencement of the Alterations, and the balance within ten (10) days
after Substantial Completion of such Alterations.

 

7.     Security Deposit. The parties acknowledge that the original Security
Deposit, in the amount of $41,529.00, has been reduced in accordance with
Paragraph 5 of the Lease to $13,843.00. Said Security Deposit shall continue to
be held by Lessor for the Extended Term.

 

8.     Brokers. Lessor has been represented in connection with this Amendment by
Cassidy Turley, and Lessee has been represented by Jones Lang LaSalle. Lessor
shall pay a commission equal to three (3%) percent of the Base Rent payable over
the Extended Term to Cassidy Turley, and an additional three (3%) percent of the
Base Rent to Jones Lang LaSalle.

 

9.     Future Extension of Term. Not later than six (6) months prior to the
Expiration Date (September 30, 2016) of the Extended Term, Lessor will advise
Lessee of the availability of the Premises for further extension of the Term.
This provision obligates neither Lessor nor Lessee to extend the Term after the
expiration of the Extended Term.

 

10.     Affirmation. The parties hereby affirm that the Lease remains in full
force and effect and has not been modified, except by the express terms of this
Amendment.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

 

 LESSOR:

 

 

 THE CASTINE GROUP

 

 

 

 

 

 

 

 

By:

/s/ Marshall Goldman

 

 

 

 Marshall Goldman

 

 

 

 

 

 

 LESSEE:

 

 

 VIVEVE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Scott Durbin

 

 

Name Printed: Scott Durbin

 

 

Title: Chief Financial Officer

 

 